United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-3266
                                   ___________

United States of America,               *
                                        *
             Appellee,                  * Appeal from the United States
                                        * District Court for the
      v.                                * Southern District of Iowa.
                                        *
Robert Shakir Perry,                    * [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: April 17, 2012
                                Filed: June 29, 2012
                                 ___________

Before RILEY, Chief Judge, MELLOY and GRUENDER, Circuit Judges.
                              ___________

PER CURIAM.

       This is the second time Robert Perry has appealed a sentence imposed as a
result of his conviction on nine felony counts arising out of various drug and firearm
offenses. In his first appeal, United States v. Perry, 640 F.3d 805 (8th Cir. 2011),
Perry challenged the district court’s consideration of information Perry disclosed to
the Government during a proffer session that increased the applicable advisory
sentencing guidelines range. The court calculated a guidelines range of 140 to 175
months’ imprisonment and varied downward to 70 months on the counts relating to
the drug offenses. Id. at 809. It also imposed a 60-month consecutive sentence
mandated by 18 U.S.C. § 924(c) on the firearm count, resulting in a total term of
imprisonment of 130 months. Id. Relying on U.S.S.G. § 1B1.8, we vacated Perry’s
sentence and remanded for resentencing because the proffer agreement did not permit
the district court to consider the information disclosed in the proffer as part of its
calculation of the guidelines range. Id. at 812-13. At resentencing, the district court1
excluded the proffer information, calculated a new advisory guidelines range of 41 to
51 months’ imprisonment, and varied upward to 60 months on the drug-related counts,
resulting in a term of imprisonment of 120 months when combined with the
mandatory 60-month consecutive sentence on the firearm count. Perry again appeals
his sentence, arguing that the district court committed procedural error and that the
sentence is substantively unreasonable. We affirm.

       When reviewing a sentence, we first evaluate whether the district court
committed significant procedural error. Gall v. United States, 552 U.S. 38, 51 (2007).
Perry contends that the district court committed procedural error by predetermining
the sentence it intended to impose before calculating the applicable guidelines range
because, after accepting Perry’s urging of a minor role reduction, see U.S.S.G.
§ 3B1.2(b), the court stated, “I don’t think [the reduction] changes my analysis about
what the ultimate sentence in the case is.” It then announced the guidelines range of
41 to 51 months, referenced the 18 U.S.C. § 3553(a) factors and discussed several of
them in detail, and imposed an upward variance to 60 months on the drug-related
counts. We reject Perry’s assertion that the district court erred by coming to court
prepared with preliminary conclusions as to the sentence based upon its careful review
of the sentencing record. To the contrary, this demonstrated “diligence, careful
preparation, and an efficient approach to managing the court’s docket.” United States
v. Jenkins, 141 F.3d 850, 852 (8th Cir. 1998) (per curiam) (holding that the sentencing
judge’s arrival in court with a tentative sentencing decision did not require recusal).
Perry has presented no evidence that the district court reached a final conclusion


      1
       The Honorable Robert W. Pratt, Chief Judge, United States District Court for
the Southern District of Iowa.

                                          -2-
before it calculated the applicable guidelines range and considered the § 3553(a)
factors. We find no error in the district court’s sentencing procedure.

       Perry also contends that the sentence is substantively unreasonable because the
district court varied downward at the first sentencing hearing, which he argues is
inconsistent with its decision to vary upward at the second sentencing hearing. He
argues that this alleged inconsistency “demonstrates that the upward variance was the
product of unreasonable weighing decisions.” We review the substantive
reasonableness of a sentence under a deferential abuse-of-discretion standard. United
States v. Mees, 640 F.3d 849, 856 (8th Cir. 2011). An abuse of discretion occurs
“where the sentencing court ‘fails to consider a relevant factor that should have
received significant weight, gives significant weight to an improper or irrelevant
factor, or considers only the appropriate factors but commits a clear error of judgment
in weighing those factors.’” United States v. Moore, 565 F.3d 435, 438 (8th Cir.
2009) (quoting United States v. Kowal, 527 F.3d 741, 749 (8th Cir. 2008)). “[I]t will
be the unusual case when we reverse a district court sentence—whether within, above,
or below the applicable Guidelines range—as substantively unreasonable.” United
States v. Feemster, 572 F.3d 455, 464 (8th Cir. 2009) (en banc) (quoting United States
v. Gardellini, 545 F.3d 1089, 1090 (D.C. Cir. 2008)).

       We reject Perry’s argument that the district court’s decision to vary upward
from the guidelines range at the second hearing was inconsistent with its decision to
vary downward at the first hearing. As the district court explained, it considered the
guidelines range at the first hearing to be too high and the guidelines range at the
second hearing to be too low. Appropriate application of the § 3553(a) factors does
not require the court consistently to vary downward from two very different guidelines
ranges. Furthermore, “[t]he district court’s decision to place greater emphasis in this
case on [some] factors . . . than on other § 3553(a) factors that might favor a more
lenient sentence is a permissible exercise of the considerable discretion available to
a sentencing court under the post-Booker regime.” United States v. Ruelas-Mendez,

                                         -3-
556 F.3d 655, 658 (8th Cir. 2009). The district court noted that the sentence was
appropriate based on Perry’s involvement in cocaine distribution and the fact that this
was Perry’s third firearm offense. Perry has not shown that the district court clearly
erred in weighing the § 3553(a) factors.

      The judgment of the district court is affirmed.

                       ______________________________




                                         -4-